Citation Nr: 1017138	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-37 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to 
November 1958.  The Veteran also had National Guard service 
from April 1967 to October 1993, which included periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for the above-referenced claims.  

In December 2008 and September 2009, the Board remanded the 
case to the RO, via the Appeals Management Center (AMC), for 
further development and adjudicative action.  In a March 2010 
Supplemental Statement of the Case (SSOC), the RO/AMC 
affirmed the determination previously entered.  The case was 
then returned to the Board for further appellate review.


FINDINGS OF FACT

1. The evidence of record shows that the currently diagnosed 
bilateral hearing loss was likely incurred during periods of 
ACDUTRA or INACDUTRA. 
 
2. The evidence of record shows that tinnitus was likely 
incurred during periods of ACDUTRA or INACDUTRA.

  
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss and tinnitus.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The Board observes that, with 
respect to the Veteran's National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training (ACDUTRA), or for disability resulting from injury 
during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2009). 
 
ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full-
time duty in the National Guard.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty for training is generally 
duty (other than full-time duty) prescribed for Reserves or 
duty performed by a member of the National Guard of any state 
(other than full-time duty).  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of active 
duty for training while weekend drills are inactive duty.  
Presumptive provisions do not apply to active duty for 
training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991). 
 
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The failure to meet these criteria at the time 
of the veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  However, once hearing impairment is established 
under the criteria of 38 C.F.R. § 3.385, a claimant may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service.  See 38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Merits of the Claims

Turning to the merits of the claims, the Veteran seeks 
service connection for hearing loss and tinnitus. 
Specifically, the Veteran alleges his hearing loss is a 
result of noise exposure during his service as a mechanic in 
the National Guard.  Having carefully considered the claims 
in light of the record and the applicable law, the Board is 
of the opinion that the evidence is at an approximate balance 
and the appeal will be allowed. 
 
The Veteran's service treatment records for his period of 
active service fail to show a report of or diagnosed hearing 
condition.  His January 1955 enlistment report of medical 
examination shows that the clinical examination of the 
Veteran's hearing was generally normal; he achieved 15/15 
bilaterally on a whispered voice test.  The October 1958 
separation report of medical examination also reveals normal 
hearing, bilaterally, and a score of 15/15 bilaterally on the 
whispered voice test.  On the audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10 
10
15
10
LEFT
5
10
10
5

The first indication of a hearing loss disability is shown on 
a May 1986 report of medical examination completed during the 
Veteran's National Guard service.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
35
45
LEFT
25
15
30
65
70

The diagnosis was high frequency hearing loss in the left 
ear.  

In support of his claim, the Veteran reported experiencing 
noise exposure during his service in the National Guard.  
Specifically, he contended he was exposed to noise from 
tanks, trucks, and gunfire while serving as a mechanic in the 
National Guard for over thirty years.  The Veteran attributed 
this noise exposure to his current hearing condition.   

In this regard, in the case of a veteran who engaged in 
combat with the enemy in active service, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  38 
U.S.C.A. § 1154(b).  So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Id.  The phrase "engaged in combat 
with the enemy" requires that the Veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality.  The phrase does not apply 
to veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999). 
 
In the present case, the Veteran has not alleged he served in 
combat, nor is there evidence of such service.  For example, 
the Veteran was not the recipient of any combat-related 
awards or decorations.  Thus, without additional evidence to 
the contrary, the evidence does not support a finding of 
service in combat.  However, the Veteran is competent to 
describe noises he heard during service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, the 
Veteran's position as a track vehicle repairer in the 
National Guard was corroborated by the service personnel 
records from his period of service with the National Guard.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cr. 2006).  
Therefore, giving the Veteran the benefit of the doubt, the 
Veteran is presumed to have experienced noise exposure during 
his service in the National Guard.  

The remaining question to determine whether service 
connection is warranted in this case is competent medical 
evidence of a nexus.   By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Veteran was afforded a VA audiological examination in 
July 2009.  The associated examination report indicates that 
the claims file was reviewed by the VA examiner.  The Veteran 
reported his history of noise exposure while serving in the 
National Guard.  The audiological evaluation revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
80
80
LEFT
60
60
70
75
70

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 68 percent in the left ear.  
The Veteran was diagnosed with severe hearing loss in the 
right ear and moderately severe hearing loss in the left ear

The VA examiner indicated that the Veteran's hearing was 
within normal limits at the time of his discharge from active 
service in 1958.  He acknowledged the Veteran's report of 
having decreased hearing during his National Guard service.  
The VA examiner then stated that the May 1986 report of 
medical examination supports hearing loss during the 
Veteran's service in the National Guard.

With regards to the claim for tinnitus, the VA examiner 
opined that tinnitus is as likely as not related to the 
Veteran's current bilateral hearing loss.

In October 2009, the Veteran's claims file was reviewed by 
the same VA examiner who conducted the July 2009 VA 
audiological examination for the purpose of obtaining an 
opinion as to the etiology of his hearing loss.  The VA 
examiner stated that hearing loss is not related to the 
Veteran's active time in the military but that it appears to 
be a direct result from his service in the National Guard.

As noted above, the law provides that active military, naval, 
or air service includes periods of full time duty in the 
National Guard, which is considered ACDUTRA, and periods of 
duty, other than full time duty performed by a member of that 
National Guard, which is considered INACDUTRA.  38 U.S.C.A. § 
101(22), (23); 38 C.F.R. § 3.6(c), (d).  Indeed, under 38 
C.F.R. § 3.7(m), members of the National Guard are included 
in the Reserves. 
 
With respect to the Veteran's service in the National Guard, 
the Board notes that the record reflects the Veteran served 
with the National Guard from April 1967 until October 1993.  
Service personnel records further indicate that throughout 
his National Guard service, the Veteran completed several 
periods of active duty training.  For example, a retirement 
point credit history reflects that the Veteran served at 
least 10 days and as many as 22 days of active duty per year 
for the period from April 1967 to March 1987.  These records 
also reflect the Veteran served a minimum of 44 days of 
inactive duty every year during that same period. 
 
In other words, while the Board could undertake further 
development to clarify whether the Veteran has hearing loss 
related directly to one of those periods of ACDUTRA or 
INACDUTRA, in this case such development would not be 
necessary.  In fact, to do so in this case would only serve 
the purpose of obtaining negative evidence.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may 
not order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant).  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 
 
In this matter, the Veteran has current diagnosis of hearing 
loss and consistent reports of tinnitus.  He also reported 
experiencing military noise exposure during his National 
Guard service.  Significantly, his National Guard service 
included periods of both ACDUTRA and INACDUTRA.  There is a 
medical opinion of record which indicates the Veteran's 
current bilateral hearing loss is the direct result of his 
service in the National Guard.  Moreover, the July 2009 VA 
examiner opined that the Veteran's tinnitus is as likely as 
not related to his bilateral hearing loss.  Therefore, the 
Board is of the opinion that a state of relative equipoise 
has been reached in this case, the benefit of the doubt rule 
will therefore be applied and service connection for hearing 
loss and tinnitus will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). 


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for tinnitus is granted subject to the 
laws and regulations governing monetary awards.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


